DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 	Claims 1 - 13 remain pending in the present application.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  the last two lines of both claims recite “disc associated an ostomy bag”. This appears to be missing the word “with”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 - 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Independent claims 1, 10, and 11 all recite “wherein an aperture of the sensor pad is located around a stoma of a wearer”. This appears to encompass a human organism in the form of “a stoma of the wearer” as the use of “wherein” may be interpreted as separating said limitation from being “configured to be applied directly to a skin of a wearer”. Examiner suggests replacing the term “wherein” with --such that-- to read --a sensor pad configured to be applied directly to a skin of a wearer such that an aperture of the sensor pad is located around a stoma of the wearer--.
Claims 1, 10, and 11 also recite “a second pair of conductive trace rings… located further from the aperture of the sensor pad and the stoma of the wearer…” This appears to positively recite a human organism in the form of “the stoma of the wearer”.
Dependent claims 2 - 9 are rejected via their dependency on claim 1.
Dependent claims 12 - 13 are rejected via their dependency on claim 11

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 - 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 12 and 13 recite the sensor pad being customizable to fit with any skin barrier disc associated with an ostomy bag. However, Applicant’s specification recites “the aperture… may be customizable to fit with any ostomy bag and skin barrier disc” (Page 4, lines 3 - 4). Customizing the aperture is not the same as customizing the sensor pad as a whole.


Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the instant case, the claims recite the sensor pad being customizable to fit “any” skin barrier disc. Page 4, lines 3 - 4 merely recite the aperture may be customizable. Further, the specification does not recite any further details as to how this customization would be achieved 
Further, while one of ordinary skill in the art could conceivably determine a single way to customize said sensor pad to fit with a skin barrier disc, the amount of experimentation required would depend entirely on a given skin barrier disc, let alone “all” barrier discs. Further, the instant specification provides no guidance as to how this might be achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2020/0383637 A1), hereinafter Hansen, Seres et al. (US 2019/0133810 A1), hereinafter Seres, Monson et al. (US 2018/0021184 A1), hereinafter Monson and Adie et al. (US 2019/0167863 A1), hereinafter Adie.

Regarding claim 1, Hansen teaches an ostomy leakage alert system (Figs. 1 and 12, Abstract and Paragraph 49) comprising a sensor assembly (Fig. 3, element 700; Paragraph 236), the sensor assembly comprising a sensor pad configured to be applied directly to a skin of a wearer (element 300; Paragraph 234) wherein an aperture of the sensor pad is configured to be located around a stoma of the wearer (Fig. 3 shows a series of apertures extending through the sensor pad; described at the end of Paragraph 219), the sensor pad further configured to have a skin barrier disc, associated with an ostomy bag coupled to the sensor pad (Fig. 3, elements 202, 207, and 209; Paragraph 234) and a sensor being disposed within the sensor pad (Fig. 3, element 204, and Fig. 12), the sensor comprising a first pair of conductive concentric trace rings around the aperture, the first pair of trace rings sending a first signal to the CPU upon contact with a liquid to trigger a first alarm, and a second pair of conductive concentric trace rings circumscribing the first trace ring located further from the aperture of the sensor pad, the second pair of trace rings sending a second signal to the CPU upon contact with the liquid to trigger a second alarm (most clearly shown in Fig. 12, elements 324, 326, 328, and 330; Paragraph 67 indicates using the first and second electrode pairs to send different signals indicating different operating states of the sensing pad assembly, said operating states including leakage risk; Paragraphs 154 and 155 further indicate having a first monitor device signal, and a second monitor device signal, and that these first and second device signals trigger different signals including audible, tactile, or wireless alert signals; Paragraph 146 indicate these signals pertain to leakage state, location, and leakage risk of the ostomy device), the trace rings sending a signal to a CPU upon contact with liquid (Figs. 1 and 2, element 6; Paragraphs 55, 221 
Hansen does not explicitly teach the sensor being integrally disposed within the sensor pad, having a male connector, female connector, controls being on the alarm housing, or N-channel disposed within the alarm housing.
However, while Hansen does not explicitly disclose the sensor being integrally disposed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hansen to integrally dispose the sensor within the sensor pad, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Hansen still does not explicitly teach having a male connector, female connector controls being on the alarm housing, or an N-channel disposed within the alarm housing.
In the same field of endeavor, Seres teaches an ostomy leakage alert system (Figs. 1B, Abstract and Paragraphs 170 and 216) comprising a sensor assembly, the (Fig. 1B, element 102), comprising a connector end having a male connector on the sensor and a female 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors of Hansen to comprise the male and female connectors of Seres. Doing so would allow for analogous communication between the sensor pad and the alarm housing and would further be advantageous in allowing for the sensor pads and housings to be swapped out (Paragraph 299 of Seres).
Hansen and Seres still do not explicitly teach controls being on the alarm housing or an N-channel.

In the same field of endeavor, Monson teaches a leakage detection apparatus (Fig. 2; Abstract) comprising an N Channel (i.e. MOSFET) as a binary indicator within the circuit used to determine resistance (Paragraph 219).
Hansen also teaches the controller in the alarm housing using resistance or other digital techniques (Paragraph 227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alarm housing of Hansen and Seres to comprise an N channel since a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification (See MPEP 2144.06, which relates to Art Recognized Equivalence for the Same Purpose and MPEP 2183, which also relates to Equivalence). In the instant case, Monson teaches an N channel may be used in a leakage indicator as part of the controlling circuit logic in the same manner as the generic resistance logic described in Hansen.
Hansen further discloses a user interface comprising touch controls as well as physical buttons on a mobile device and docking station (Paragraphs 219 and 220). However, Hansen, Seres, and Monson do not disclose these controls being on the alarm housing.
In the same field of endeavor, Adie teaches a dressing for use with a stoma (Paragraph 74) comprising a leakage alarm (Paragraphs 86 and 149). Addie further teaches control buttons coupled to the housing (Figs. 2A- 3C, element 122; Paragraph 86; Also see claim 2, starting the end of Page 26, right column to page 27, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Hansen, Seres, and Monson to comprise the controls of Adie. Doing so would be obvious in order to allow to the user to directly control the device from the housing in the event that the user interface device or docking station is unavailable.

Regarding claim 2, the combination of Hansen, Seres, Monson and Addie substantially disclose the invention as claimed. Hansen further having a first and second alarm selected from a plurality of alert methods (Paragraphs 154 and 155 indicate audible, tactile, or wireless alerts).



Regarding claim 4, the combination of Hansen, Seres, Monson and Addie substantially disclose the invention as claimed. Hansen further teaches said alarm housing having a front side separated from a rear side, a top side separated from a bottom side, and a left side separated from a right side, the alarm housing having a cavity between the front side, the rear side, the top side, the bottom side, the left side, and the right side (Figs. 1 and 2 show the housing being 3 dimensional; it is inherent that the housing would comprises a top, a bottom, a left, and right side, as well as a cavity by nature of forming an enclosure), the battery, the CPU, the alarm speaker, and the N-channel being coupled within the cavity of the alarm housing (Fig. 2; also as stated above, Hansen in view of Monson teaches the N-channel being used with the processor which would also be in the housing)
Seres also teaches the female port being disposed within a top side of the alarm housing (i.e. flat side; Figs. 46A - E, element 4602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the female port as taught by Seres to be within a top side of the alarm housing. Doing so would allow for the sensor pad to be connected to the top of the housing, and further, would be obvious since it has been held In re Japikse, 86 USPQ 70.
In the instant case, the location of the female port does not affect the function of said port, merely where said components connect together.

Regarding claim 5, the combination of Hansen, Seres, Monson and Addie substantially disclose the invention as claimed. Seres further teaches using hook and loop fasteners to couple the ostomy bag and hub together (Paragraph 317).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hansen, Seres, Monson and Addie to comprise the hook and loop fasteners of Seres. Doing so would allow for easily reversible connection between the ostomy bag and alarm housing.
They do not explicitly disclose the hook-and-loop fasteners being coupled to the rear side. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the hook-and-loop fasteners on the rear side, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the fasteners does not affect their function, and is merely a result of the desired orientation of the hub when fastened to the bag.

Regarding claim 6 the combination of Hansen, Seres, Monson and Addie substantially disclose the invention as claimed. Hansen further discloses a user interface comprising touch controls as well as physical buttons on a mobile device and docking station (Paragraphs 219 and 
As previously stated, Adie teaches a dressing for use with a stoma (Paragraph 74) comprising a leakage alarm (Paragraphs 86 and 149). Addie further teaches control buttons coupled to the housing (Figs. 2A- 3C, element 122; Paragraph 86; Also see claim 2, starting the end of Page 26, right column to page 27, left column).
Hansen, Seres, Monson, and Adie do not explicitly disclose said controls being disposed within the right side of the alarm housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the location of the controls to be on the right side, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the controls on the surface of the hub does not affect their function.

Regarding claim 7, the combination of Hansen, Seres, Monson, and Adie substantially disclose the invention as claimed. Hansen further teaches a vibration mechanism and a wireless transmitter coupled within the cavity of the alarm housing, wherein the wireless transmitter is configured to connect to a cellphone (Paragraph 155 indicate tactile and wireless signals; Fig. 1, element 8 and Paragraph 219 indicate a mobile phone; Fig. 2, elements 124 and 128; and Paragraph 224 indicate a haptic device and wireless transceiver).

Regarding claim 8, the combination of Hansen, Seres, Monson, and Adie substantially disclose the invention as claimed.

Seres further teaches drain and calibration controls (Paragraph 346) as well as the hub turning off the sensors (i.e. is in operational communication with the CPU and battery; Paragraph 271). Series also teaches a plurality of alert methods (Paragraph 283 indicates “pre-set protocols”) as well as controlling the volume of the alarm and vibration (Paragraph 349) and communicating alerts to a wireless device (Paragraph 234).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controls of Hansen, Seres, Monson, and Adie to specifically provide for controlling power and the alert methods as taught by Seres. Doing so would be advantageous in adjusting the degree of the alert and would allow for user customization and to deactivate said alert.
As such, the device of Hansen, Seres, Monson, and Adie would be capable of being programmed such that the controls on the housing specifically comprise a power button being in operational communication with the CPU and battery and an option button being in operational communication with the CPU, the option button cycling between a plurality of alert methods, the plurality of alert methods comprising only the alarm speaker, only the vibration mechanism, both the alarm speaker and the vibration mechanism, and the wireless transmitter.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise specific buttons to perform said functions as doing so would be obvious in order to allow to the user to directly control the device from the hub in the event that the user interface device or docking station is unavailable. Similarly, just as a computerized implementation to replace a manual function to accomplish the same result does not DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103. In the instant case, Hansen, Seres, Monson, and Adie teaches controlling the device in the same manner as claimed, whether that be with physical buttons or through a mobile or touch device. Thus it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise physical buttons to perform the same functions taught by Hansen, Seres, Monson, and Adie.

Regarding claim 9, the combination of Hansen, Seres, Monson, and Adie substantially disclose the invention as claimed. As previously stated, Adie further teaches using multiple additional buttons (Paragraph 85).
Hansen further teaches sending a wireless signal to an external device (Paragraphs 155 and 219) and also using physical buttons (Paragraph 220).
Seres also teaches sending a leakage warning to a clinician or external device (Paragraphs 216 and 328).
As such, the device of Hansen, Seres, Monson, and Adie would be capable of being programmed such that the controls on the housing specifically comprise an SOS button, the SOS button being in operational communication with the CPU and the wireless transmitter, wherein the SOS button is configured to send an emergency call or message through the connected cellphone.  
DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103. In the instant case, Hansen, Seres, Monson, and Adie teaches controlling the device in the same manner as claimed, whether that be with physical buttons or through a mobile or touch device. Thus it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise physical buttons to perform the same functions taught by Hansen, Seres, Monson, and Adie.

Regarding claim 10, Hansen teaches an ostomy leakage alert system (Figs. 1 and 12, Abstract and Paragraph 49) comprising a sensor assembly (Fig. 3, element 700; Paragraph 236), the sensor assembly comprising a sensor pad configured to be applied directly to a skin of a wearer (element 300; Paragraph 234) wherein an aperture of the sensor pad is configured to be located around a stoma of the wearer (Fig. 3 shows a series of apertures extending through the sensor pad; described at the end of Paragraph 219), the sensor pad further configured to have a skin barrier disc, associated with an ostomy bag coupled to the sensor pad (Fig. 3, elements 202, 207, and 209; Paragraph 234) and a sensor being disposed within the sensor pad (Fig. 3, 

Hansen further teaches a vibration mechanism and a wireless transmitter coupled within the cavity of the alarm housing, wherein the wireless transmitter is configured to connect to a cellphone (Paragraph 155 indicate tactile and wireless signals; Fig. 1, element 8 and Paragraph 219 indicate a mobile phone; Fig. 2, elements 124 and 128; and Paragraph 224 indicate a haptic device and wireless transceiver). 
Hansen does not explicitly teach the sensor being integrally disposed within the sensor pad, having a male connector, female connector, controls being on the alarm housing, N-channel disposed within the alarm housing, a hook-and-loop fastener coupled to the alarm assembly, a plurality of controls coupled to the alarm assembly, the plurality of controls being disposed through the right side of the alarm housing, the plurality of controls comprising a power button, an option button, and an SOS button, the power button being in operational communication with the CPU and the battery, the option button being in operational communication with the CPU, the option button cycling between a plurality of alert methods, 
However, while Hansen does not explicitly disclose the sensor being integrally disposed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hansen to integrally dispose the sensor within the sensor pad, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Hansen does not explicitly teach the sensor being integrally disposed within the sensor pad, having a male connector, female connector, controls being on the alarm housing, N-channel disposed within the alarm housing, a hook-and-loop fastener coupled to the alarm assembly, a plurality of controls coupled to the alarm assembly, the plurality of controls being disposed through the right side of the alarm housing, the plurality of controls comprising a power button, an option button, and an SOS button, the power button being in operational communication with the CPU and the battery, the option button being in operational communication with the CPU, the option button cycling between a plurality of alert methods, the plurality of alert methods composing only the alarm speaker, only the vibration mechanism, both the alarm speaker and vibration mechanism, both the alarm speaker and vibration mechanism, and the wireless transmitter, an SOS button, the SOS button being in operational 
In the same field of endeavor, Seres teaches an ostomy leakage alert system (Figs. 1B, Abstract and Paragraphs 170 and 216) comprising a sensor assembly, the (Fig. 1B, element 102), comprising a connector end having a male connector on the sensor and a female connector on the alarm assembly housing (Figs. 46A - D have female connection port 4602; although a different embodiment, Paragraph 299 describes how said port allows for connection to different sensor wafers, said female port inherently requiring a matching male connector on the sensor wafer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors of Hansen to comprise the male and female connectors of Seres. Doing so would allow for analogous communication between the sensor pad and the alarm housing and would further be advantageous in allowing for the sensor pads and housings to be swapped out (Paragraph 299 of Seres).
Seres also teaches the female port being disposed within a top side of the alarm housing (i.e. flat side; Figs. 46A - E, element 4602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the female port as taught by Seres to be within a top side of the alarm housing. Doing so would allow for the sensor pad to be connected to the top of the housing, and further, would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Seres further teaches using hook and loop fasteners to couple the ostomy bag and hub together (Paragraph 317).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hansen, Seres, Monson and Addie to comprise the hook and loop fasteners of Seres. Doing so would allow for easily reversible connection between the ostomy bag and alarm housing.
They do not explicitly disclose the hook-and-loop fasteners being coupled to the rear side. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the hook-and-loop fasteners on the rear side, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the fasteners does not affect their function, and is merely a result of the desired orientation of the hub when fastened to the bag.
Hansen and Seres still do not explicitly teach having an N-channel disposed within the alarm housing, a plurality of controls coupled to the alarm assembly, the plurality of controls being disposed through the right side of the alarm housing, the plurality of controls comprising a power button, an option button, and an SOS button, the power button being in operational communication with the CPU and the battery, the option button being in operational communication with the CPU, the option button cycling between a plurality of alert methods, the plurality of alert methods composing only the alarm speaker, only the vibration mechanism, both the alarm speaker and vibration mechanism, both the alarm speaker and vibration 
In the same field of endeavor, Monson teaches a leakage detection apparatus (Fig. 2; Abstract) comprising an N Channel (i.e. MOSFET) as a binary indicator within the circuit used to determine resistance (Paragraph 219).
Hansen also teaches the controller in the alarm housing using resistance or other digital techniques (Paragraph 227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alarm housing of Hansen and Seres to comprise an N channel since a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification (See MPEP 2144.06, which relates to Art Recognized Equivalence for the Same Purpose and MPEP 2183, which also relates to Equivalence). In the instant case, Monson teaches an N channel may be used in a leakage indicator as part of the controlling circuit logic in the same manner as the generic resistance logic described in Hansen.
Hansen, Seres, and Monson still do not explicitly teach a plurality of controls coupled to the alarm assembly, the plurality of controls being disposed through the right side of the alarm housing, the plurality of controls comprising a power button, an option button, and an SOS button, the power button being in operational communication with the CPU and the battery, the option button being in operational communication with the CPU, the option button cycling between a plurality of alert methods, the plurality of alert methods composing only the alarm 
However, Hansen does teach a user interface comprising touch controls as well as physical buttons on a mobile device and docking station (Paragraphs 219 and 220). However, Hansen, Seres, and Monson do not disclose these controls being on the alarm housing.
In the same field of endeavor, Adie teaches a dressing for use with a stoma (Paragraph 74) comprising a leakage alarm (Paragraphs 86 and 149). Addie further teaches control buttons coupled to the housing (Figs. 2A- 3C, element 122; Paragraph 86; Also see claim 2, starting the end of Page 26, right column to page 27, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Hansen, Seres, and Monson to comprise the controls of Adie. Doing so would be obvious in order to allow to the user to directly control the device from the housing in the event that the user interface device or docking station is unavailable.
Hansen, Seres, Monson, and Adie still do not explicitly teach the plurality of controls being disposed through the right side of the alarm housing, the plurality of controls comprising a power button, an option button, and an SOS button, the power button being in operational communication with the CPU and the battery, the option button being in operational communication with the CPU, the option button cycling between a plurality of alert methods, 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the location of the controls to be on the right side, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the controls on the surface of the hub does not affect their function.
Seres further teaches drain and calibration controls (Paragraph 346) as well as the hub turning off the sensors (i.e. is in operational communication with the CPU and battery; Paragraph 271). Series also teaches a plurality of alert methods (Paragraph 283 indicates “pre-set protocols”) as well as controlling the volume of the alarm and vibration (Paragraph 349) and communicating alerts to a wireless device (Paragraph 234).
Further, Adie teaches using multiple additional buttons (Paragraph 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controls of Hansen, Seres, Monson, and Adie to specifically provide for controlling power and the power and alert methods as taught by Seres. Doing so would be advantageous in adjusting the degree of the alert and would allow for user customization and to deactivate said alert.

Hansen further teaches sending a wireless signal to an external device (Paragraphs 155 and 219) and also using physical buttons (Paragraph 220).
Seres also teaches sending a leakage warning to a clinician or external device (Paragraphs 216 and 328).
As such, the device of Hansen, Seres, Monson, and Adie would be capable of being programmed such that the controls on the housing specifically comprise an SOS button, the SOS button being in operational communication with the CPU and the wireless transmitter, wherein the SOS button is configured to send an emergency call or message through the connected cellphone.  
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise specific buttons perform said functions as doing so would be obvious in order to allow to the user to directly control the device from the hub in the event that the user interface device or docking station is unavailable. Similarly, just as a computerized implementation to replace a manual function to accomplish the same result does not distinguish over the prior art, providing a manual means to accomplish the same result does not distinguish over the prior art. See MPEP 2114 (IV) which relates to DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103. In the instant case, Hansen, Seres, Monson, and Adie teaches controlling the device in the same manner as claimed, whether that be with physical buttons or through a mobile or touch device. Thus it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise physical buttons to perform the same functions taught by Hansen, Seres, Monson, and Adie.

Regarding claim 12, the combination of Hansen, Seres, Monson, and Adie substantially disclose the invention as claimed.
Hansen further teaches having a separate skin barrier disc (Fig. 3, elements 202, 207, and 209; Paragraph 234) comprising adhesive (element 202; Paragraph 234). Hansen also teaches changing the shape of the aperture of the device to accommodate a user’s stoma (end of Paragraph 65) and the device being configured to allow use with a plurality of ostomy pouches (Paragraph 31).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Seres, and Monson.

Regarding claim 11, Hansen teaches an ostomy leakage alert system (Figs. 1 and 12, Abstract and Paragraph 49) comprising a sensor assembly (Fig. 3, element 700; Paragraph 236), the sensor assembly comprising a sensor pad configured to be applied directly to a skin of a wearer (element 300; Paragraph 234) wherein an aperture of the sensor pad is configured to be located around a stoma of the wearer (Fig. 3 shows a series of apertures extending through the sensor pad; described at the end of Paragraph 219), the sensor pad further configured to have a skin barrier disc, associated with an ostomy bag coupled to the sensor pad (Fig. 3, elements 202, 207, and 209; Paragraph 234) and a sensor being disposed within the sensor pad (Fig. 3, element 204, and Fig. 12), the sensor comprising a first pair of conductive concentric trace rings around the aperture, the first pair of trace rings sending a first signal to the CPU upon contact with a liquid to trigger a first alarm, and a second pair of conductive concentric trace rings circumscribing the first trace ring located further from the aperture of the sensor pad, the second pair of trace rings sending a second signal to the CPU upon contact with the liquid to trigger a second alarm (most clearly shown in Fig. 12, elements 324, 326, 328, and 330; Paragraph 67 indicates using the first and second electrode pairs to send different signals 
Hansen further teaches a vibration mechanism and a wireless transmitter coupled within the cavity of the alarm housing, wherein the wireless transmitter is configured to connect to a cellphone (Paragraph 155 indicate tactile and wireless signals; Fig. 1, element 8 and Paragraph 219 indicate a mobile phone; Fig. 2, elements 124 and 128; and Paragraph 224 indicate a haptic device and wireless transceiver), and having a first and second alarm selected from a plurality of alert methods which may be different from one another (Paragraphs 154 and 155 indicate audible, tactile, or wireless alerts, and that both alarm signals may be selected 
Hansen does not explicitly teach the sensor being integrally disposed within the sensor pad, having a male connector, female connector, controls being on the alarm housing, or N-channel disposed within the alarm housing.
However, while Hansen does not explicitly disclose the sensor being integrally disposed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hansen to integrally dispose the sensor within the sensor pad, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Hansen still does not explicitly teach having a male connector, female connector controls being on the alarm housing, or an N-channel disposed within the alarm housing.
In the same field of endeavor, Seres teaches an ostomy leakage alert system (Figs. 1B, Abstract and Paragraphs 170 and 216) comprising a sensor assembly, the (Fig. 1B, element 102), comprising a connector end having a male connector on the sensor and a female connector on the alarm assembly housing (Figs. 46A - D have female connection port 4602; although a different embodiment, Paragraph 299 describes how said port allows for connection to different sensor wafers, said female port inherently requiring a matching male connector on the sensor wafer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors of Hansen to comprise the male 
Hansen and Seres still do not explicitly teach controls being on the alarm housing or an N-channel.
In the same field of endeavor, Monson teaches a leakage detection apparatus (Fig. 2; Abstract) comprising an N Channel (i.e. MOSFET) as a binary indicator within the circuit used to determine resistance (Paragraph 219).
Hansen also teaches the controller in the alarm housing using resistance or other digital techniques (Paragraph 227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alarm housing of Hansen and Seres to comprise an N channel since a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification (See MPEP 2144.06, which relates to Art Recognized Equivalence for the Same Purpose and MPEP 2183, which also relates to Equivalence). In the instant case, Monson teaches an N channel may be used in a leakage indicator as part of the controlling circuit logic in the same manner as the generic resistance logic described in Hansen.

Regarding claim 13, the combination of Hansen, Seres, and Monson substantially disclose the invention as claimed.

Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
In the instant case, the intended use recited in the claim appears to stem merely having a separate skin barrier disc, which is taught by Hansen. As such, the skin barrier disc of Hansen would be capable of being customized in the same manner as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, a new grounds of rejection is made in view of Hansen, with Seres maintained as a teaching reference over which Applicant’s invention is deemed unpatentable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinby (US 4,224,610) teaches an ostomy device with a leakage alert system having physical button switch (Figs. 1 - 3, element 5)
Millot et al. (US 6,171,289 B1) discloses a highly relevant ostomy leakage device comprising concentric sensing traces, and a separate sensing pad and barrier disc (Figs. 1 and 2).
Rovaniemi (US 2016/0166438 A1) discloses a wound dressing having concentric sensing traces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781